Exhibit 10.3

Form of Performance-Contingent Restricted Stock Agreement

 

Name of Participant:    _________________ No. of Shares:    _________________
Shares Class A Common Stock Grant Date:    _________________

This Performance-Contingent Restricted Stock Agreement (“Agreement”) evidences
the grant to the Participant by Chipotle Mexican Grill, Inc. (the “Company”) of
the number of restricted shares (the “Restricted Stock”) of Class A Common Stock
of the Company, $.01 par value per share set forth above, subject to forfeiture
on the terms and conditions provided for herein, pursuant to the Chipotle
Mexican Grill, Inc. Amended and Restated 2006 Stock Incentive Plan (the “Plan”).
Except as specifically set forth herein, this Agreement and the rights granted
hereunder are expressly subject to all of the terms, definitions and provisions
of the Plan as it may be amended and restated from time to time. Capitalized
terms used in this Agreement and not defined herein (including in Appendix A
hereto) shall have the meanings attributed to them in the Plan.

1. Grant of Performance-Contingent Restricted Stock. Subject to the terms and
provisions of this Agreement and the Plan, the Company hereby grants to
Participant the number of shares of Restricted Stock set forth above, subject to
forfeiture as described in this Agreement.

2. Vesting and Forfeiture.

(a) Vesting.

(i) Restricted Stock Subject to Forfeiture Prior to Vesting. The shares of
Restricted Stock shall be subject to the restrictions contained in this
Agreement and subject to forfeiture to the Company unless and until the shares
have vested in accordance with the terms and conditions of this Agreement.

(ii) Vesting Provisions. The Restricted Stock is subject to both (A) a
performance vesting condition (the “Performance Condition”) and (B) a
service-based vesting condition that requires the Participant to remain employed
through a certain date (the “Service Condition”). The Participant will become
vested in a share of Restricted Stock only when both the Performance Condition
and the Service Condition have been satisfied for that share of Restricted
Stock. In no event will any unvested Restricted Stock become vested after the
Expiration Date.

(iii) Performance Condition. Subject to the provisions of Subsection 2(b) and
Section 3, the Performance Condition will be satisfied on the date the Committee
certifies the Company’s achievement of the Performance Target (as set forth on
Appendix A).

(iv) Service Condition. Subject to the provisions of Subsection 2(b) and
Section 3, the Service Condition for 50% of the shares of Restricted Stock
granted hereunder will be satisfied if the Participant remains employed by the
Company until April 1, 2009, and the Service Condition on the remaining 50% of
the shares of Restricted Stock granted hereunder will become satisfied if the
Participant remains employed by the Company until February 20, 2010.

(v) Effect of Vesting. From and after the date on which any shares of Restricted
Stock vest in accordance with this Section 2(a), such shares of Restricted Stock
will be free of the restrictions set forth in Subsection 2(c) and Section 7 and
will no longer be subject to forfeiture.



--------------------------------------------------------------------------------

(b) Acceleration of Vesting Conditions. Notwithstanding the foregoing Subsection
2(a), in the event that prior to the vesting of any shares of Restricted Stock
the Committee determines that the Participant’s employment with the Company was
terminated (i) by the Company without Cause, (ii) by the Participant for Good
Reason, (iii) due to the Participant’s death, or (iv) as a result of the
Participant’s medically diagnosed permanent physical or mental inability to
perform his or her job duties (“Disability”), then both the Performance
Condition and the Service Condition will be deemed satisfied and all of the
shares of Restricted Stock will vest in full on the date of such termination.
Any event set forth in this Subsection 2(b) is referred to in this Agreement as
a “Non-Disqualifying Termination.”

(c) Forfeiture. In the event any of the following occur prior to the vesting of
shares of Restricted Stock, the unvested shares of Restricted Stock will be
forfeited and cancelled automatically as of the date of such event, to the
extent described below:

(i) Failure to Achieve Performance Condition. If the Expiration Date occurs and
the Committee has not certified the achievement of the Performance Condition,
then all shares of Restricted Stock will be forfeited as of the Expiration Date.

(ii) Certain Terminations. If Participant’s employment terminates under any
circumstances other than in a Non-Disqualifying Termination, then all shares of
unvested Restricted Stock will be forfeited as of the date of termination.

(iii) Attempted Transfer of Restricted Stock. If Participant attempts to sell,
assign, transfer or otherwise dispose of, or mortgage, pledge or otherwise
encumber any unvested shares of Restricted Stock, or if any unvested shares of
Restricted Stock become subject to attachment or any similar involuntary process
(any of the foregoing transactions, “Prohibited Transfers”), then all shares of
unvested Restricted Stock will be forfeited as of the date of such Prohibited
Transfer.

In the event of forfeiture of shares of Restricted Stock under this Subsection
2(c), the Participant shall thereafter have no right, title or interest whatever
in such shares of Restricted Stock, and, if the Company does not have custody of
any and all certificates representing shares of Restricted Stock so forfeited,
the Participant shall immediately return to the Company any and all certificates
representing shares of Restricted Stock so forfeited. Additionally, the
Participant will deliver to the Company a stock power duly executed in blank
relating to any and all certificates representing shares of Restricted Stock
forfeited to the Company in accordance with the previous sentence or, if such
stock power has previously been tendered to the Company, the Company will be
authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
shares of Restricted Stock so forfeited and to cause a book entry to be made in
the records of the Company’s transfer agent in the name of the Participant (or a
new stock certificate to be issued, if requested by the Participant) evidencing
any shares that vested prior to forfeiture. If the shares of Restricted Stock
are evidenced by a book-entry made in the records of the Company’s transfer
agent, then the Company will be authorized to cause such book-entry to be
adjusted to reflect the number of shares of Restricted Stock so forfeited.

3. Change in Control. In the event of a Change in Control, the Committee may
arrange for the substitution for any unvested shares of Restricted Stock as of
the date of such Change in Control with the grant of a replacement award (the
“Replacement Award”) to Participant of shares of restricted stock of the
surviving or successor entity (or the ultimate parent thereof) in such Change in
Control, but only if all of the following criteria are met:

(a) Such Replacement Award shall consist of securities listed for trading
following such Change in Control on a national securities exchange;



--------------------------------------------------------------------------------

(b) The Performance Condition on the Replacement Award will be deemed satisfied;

(c) Such Replacement Award shall have a value as of the date of such Change in
Control equal to the value of the unvested shares of Restricted Stock,
calculated as if each unvested share of Restricted Stock were exchanged for the
consideration (including all stock, other securities or assets, including cash)
payable for one share of Common Stock in such Change in Control transaction;

(d) The Service Condition on such Replacement Award shall remain the same as the
original Restricted Stock Award, provided, however, that the Service Condition
will be immediately satisfied upon the date that (i) the Participant’s
employment is terminated by the surviving or successor entity without Cause,
(ii) the Participant’s employment is terminated for Good Reason, (iii) the
Participant’s death or (iv) the Participant’s Disability; and

(e) Notwithstanding this Section 3, such Replacement Award shall vest
immediately prior to (i) any transaction with respect to the surviving or
successor entity (or parent or subsidiary company thereof) of substantially
similar character to a Change in Control, (ii) the securities constituting such
Replacement Award ceasing to be listed on a national securities exchange, or
(iii) the date the Participant experiences a “Qualifying Termination” following
the Change in Control.

Upon such substitution the unvested Restricted Stock shall be forfeited,
cancelled and be of no further force and effect. If the Committee does not
arrange for a Replacement Award, then upon the Change in Control both the
Performance Condition and the Service Condition shall be deemed satisfied and
any unvested shares of Restricted Stock shall vest immediately.

4. Rights as Shareholder. As of the Grant Date, the Participant shall have all
of the rights of a stockholder of the Company with respect to the shares of
Restricted Stock (including voting rights and the right to receive dividends and
other distributions), except as otherwise specifically provided in this
Agreement; provided that dividends and other distributions paid on the shares of
Restricted Stock shall be held by the Company on the Participant’s behalf and
shall be subject to the same vesting conditions applicable to the underlying
shares of Restricted Stock. Promptly after the vesting of any of the shares of
Restricted Stock, the Company shall distribute to the Participant all dividends
or distributions previously paid with respect to the shares of Restricted Stock
that vested hereunder. In the event the Participant forfeits shares of
Restricted Stock, the Participant shall also immediately forfeit any dividends
or distributions held by the Company that are attributable to such forfeited
shares.

5. No Right to Continued Employment. Nothing contained in this Agreement shall
be deemed to grant Participant any right to continue in the employ of the
Company for any period of time or to any right to continue his or her present or
any other rate of compensation, nor shall this Agreement be construed as giving
Participant, Participant’s beneficiaries or any other person any equity or
interests of any kind in the assets of the Company or creating a trust of any
kind or a fiduciary relationship of any kind between the Company and any such
person.

6. Withholding Taxes. No later than the date as of which an amount first becomes
includible in the gross income of the Participant for federal income tax
purposes with respect to the Restricted Stock, the Participant shall pay to the
Company or make arrangements satisfactory to the Committee regarding the payment
of, any federal, state, local or foreign taxes of any kind required by law to be
withheld with respect to such amount. If approved by the Committee in its sole
discretion, the minimum required withholding obligations may be settled with a
portion of the Restricted Stock. The obligations of the Company under the Plan
and this Agreement shall be conditional on such payment, and the Company shall,
to the extent permitted by law, have the right to deduct any such taxes from any
payment otherwise due to the Participant.



--------------------------------------------------------------------------------

7. Non-Transferability of Award. The Restricted Stock shall not be assignable or
transferable by the Participant prior to their vesting, except by will or by the
laws of descent and distribution. In addition, no Restricted Stock shall be
subject to attachment, execution or other similar process prior to vesting. Any
book-entry or stock certificates representing unvested shares of Restricted
Stock may, at the Committee’s discretion, contain a notation or bear the
following legend (as well as any notations or legends required by applicable
state and federal corporate and securities laws) noting the existence of the
restrictions contained in this Agreement:

“THE SHARES REPRESENTED BY THIS [BOOK-ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A PERFORMANCE-CONTINGENT RESTRICTED STOCK
AGREEMENT BETWEEN THE COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE
WITH THE SECRETARY OF THE COMPANY.”

8. Applicability of the Plan. Except as specifically set forth herein, the
Restricted Stock are subject to all provisions of the Plan and all
determinations of the Committee made in accordance with the terms of the Plan.
By executing this Agreement, the Participant expressly acknowledges (i) receipt
of the Plan and any current Plan prospectus and (ii) the applicability of the
provisions of the Plan to the Restricted Stock.

9. Additional Conditions to Issuance of Restricted Stock. Notwithstanding the
execution of this Agreement or the vesting of any shares of Restricted Stock,
the Company shall not be required to issue any Restricted Stock hereunder so
long as the Company reasonably anticipates that such issuance will violate
federal or state securities law or other applicable law; provided however, that
in such event the Company shall issue such Restricted Stock at the earliest
possible date at which the Company reasonably anticipates that the issuance of
the shares will not cause such violation.

10. Modification; Waiver. Except as provided in the Plan or this Agreement, no
provision of this Agreement may be amended, modified, or waived unless such
amendment or modification is agreed to in writing and signed by the Participant
and by a duly authorized officer of the Company, and such waiver is set forth in
writing and signed by the party to be charged, provided that any change that is
advantageous to Participant may be made by the Committee without Participant’s
consent or written signature or acknowledgement. No waiver by either party
hereto at any time of any breach by the other party hereto of any condition or
provision of this Agreement to be performed by such other party shall be deemed
a waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. Participant acknowledges and agrees that the Committee
has the right to amend this Agreement in whole or in part from time-to-time if
the Committee believes, in its sole and absolute discretion, such amendment is
required or appropriate in order to conform the award evidenced hereby to, or
otherwise satisfy any legal requirement (including without limitation the
provisions of Section 409A of the Code). Such amendments may be made
retroactively or prospectively and without the approval or consent of the
Participant to the extent permitted by applicable law.

11. Notices. Except as the Committee may otherwise prescribe or allow in
connection with communications procedures developed in coordination with any
third party administrator engaged by the Company, all notices, including notices
of exercise, requests, demands or other communications required or permitted
with respect to the Plan, shall be in writing addressed or delivered to the
parties. Such communications shall be deemed to have been duly given to any
party when delivered by hand, by messenger, by a nationally recognized overnight
delivery company, by facsimile, or by first-class mail, postage prepaid and
return receipt requested, in each case to the applicable addresses set forth
below:

If to the Participant:

to the Participant’s most recent address on the records of the Company



--------------------------------------------------------------------------------

If to the Company:

Chipotle Mexican Grill, Inc.

1543 Wazee

Denver, CO 80202

Attn: Human Resources Executive Director

Facsimile: 303-222-2500

(or to such other address as the party in question shall from time to time
designate by written notice to the other parties).

12. Governing Law. Except to the extent that provisions of the Plan are governed
by applicable provisions of the Code or other substantive provisions of federal
law, this Agreement shall be governed by and construed and enforced in
accordance with the laws of the State of Delaware without regard to the
principles of conflicts of law thereof.

13. Replacement of Prior Agreement. Participant acknowledges and agrees that
this Performance Share Agreement is issued in replacement of a prior grant of
             shares of restricted Common Stock under the Plan originally awarded
to Participant in February, 2007. Participant acknowledges that such award and
the associated Restated Restricted Stock Agreement have been cancelled as part
of the consideration for the grant of the Restricted Stock, and such prior award
and the related Restated Restricted Stock Agreement have no legal force or
effect.

 

CHIPOTLE MEXICAN GRILL, INC. By:       Darlene Friedman   Chair, Compensation
Committee of the Board of Directors

[NAME OF PARTICIPANT]   